Plaintiff in error being convicted of murder in the second degree under an indictment charging murder in the first degree, brings up the record for review on writ of error.
The only question presented is whether or not the evidence is sufficient to support the verdict and judgment.
On a careful consideration of the record, we find the evidence was ample and that no reversible error is made to appear.
The judgment is affirmed.
So ordered.
WHITFIELD, TERRELL, BROWN, BUFORD and CHAPMAN, J.J., concur.